DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Certified copy is filed on parent application 15/781,325.

Status of Claims
	Claims 1-9 are being examined on the merits in this Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what is required by claim 2 as such appears to recite a different process from the claimed process. The claimed process is directed to the removal of ammonia from a mixture of gas (mixed gas (A)) to produce a gas (mixed gas (B)) and claim 2 recites a process where a gas is decomposed (where mixed gas (A) is derived).  The conditions of decomposition appears to have no relevance in the ammonia removal process as such is further characterized by having mixed gas (A) contacting a zeolite at 30℃ (claim 7) to remove ammonia and produce mixed gas (B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Speth (U.S. Patent Application Publication 2003/0172809) and further in view Tuller et al. (U.S. Patent Application Publication 2005/0229677) and Su et al. (U.S. Patent 6,350,298).
	In reference to claim 1 and 3-4, Speth teaches a removal method that removes ammonia from a mixed gas (A) comprising hydrogen, nitrogen and ammonia (i.e., a process for removal and subsequent recovery of ammonia from a purge gas stream comprising ammonia, hydrogen, nitrogen) (paragraph [0013]) to obtain a mixed gas (B) free of ammonia containing hydrogen and nitrogen (paragraph [0016]) (Note: since the obtained mixed gas (B) is free of ammonia, it reads on the claimed ammonia concentrations). Further, Speth teaches the mixed gas (B) is contacted with a removal material comprising a zeolite (paragraph [0024], [0028]-[0029]).
	Speth does not teach the specifics of the zeolite type having a pore size of 0.5nm or more and 2.0 nm or less.
	Tuller, teaches an ammonia gas absorbing layer (paragraph [0005], [0046], [0051]) comprising a zeolite (same suggestion as Speth) of A type, β type, ZSM-5 type (paragraph [0051]) having a pore size of 0.1nm to 10nm (paragraph [0047]). As evidenced by Su, A type zeolite encompass an LTA type zeolite and a ZSM-5 type zeolite encompass an MFI type zeolite (C3:L38-67).
	In light of the disclosure of Tuller where a zeolite is used to absorb ammonia, as suggested by Speth, it would therefore be obvious to one of ordinary skill in the art to used a zeolite having a pore size of 0.1nm to 10nm as Tuller recognizes that such pore sizes are employed for absorption of ammonia. While Speth teaches adsorption of ammonia and Tuller teaches absorption of ammonia, nevertheless both are sorption processes which a skilled artisan would consider in the removal of ammonia. 
It is noted that Tuller differ in the exact same pore size as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the pore size of Tuller overlap the instant claimed pore size and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   
In reference to claim 2, Speth teaches the ammonia removal process as described above in claim 1 but is silent with regards to the decomposition temperature as recited in the instant claim. Nonetheless, Tuller temperatures of at least about 500℃ are used in the zeolite layer (paragraph [0005]) and such temperatures are common in application such as chemical reaction processes (adsorption and absorption processes are an example), turbine engines, gas turbines, etc. (paragraph [0001]). As such, a skilled artisan would consider a decomposition temperature of 500℃ as taught by Tuller in the process of Speth as such is common in chemical reaction processes and employed in the zeolite layer for absorption of ammonia or in other words, removal of ammonia from a gas mixture (i.e., ammonia can be contained in the nanopores) (paragraph [0047]). 
In reference to claim 5, Speth teaches the ammonia removal method as described above in claim 1 to include the zeolite however, is silent with regards to the specifics of the cation as recited in the instant claim. Nonetheless, Su teaches the zeolites as described in Tuller (i.e., type A zeolite, ZSM-5 zeolite) have cations processed naturally such as sodium, potassium, calcium and magnesium (C3:L38-67; C4:L1-15). As such, it would be clear that the zeolite of Speth as modified by Tuller, which includes type A zeolite, ZSM-5 zeolite would originally or naturally include the recited cations. 
In reference to claim 6, as indicated above, Speth teaches the mixed gas (A) contains hydrogen, nitrogen and ammonia and when contacted with the zeolite, a mixed gas (B) is free of ammonia (paragraph [0013]-[0016]) which appears to read or suggest the claimed concentration as all the ammonia is remove by the zeolite when not saturated (paragraph [0028]-[0029]) (Note: any concentration close to “free of ammonia” or close to when the zeolite is saturated would read on the claimed concentration).   
In reference to claim 7, Speth teaches a temperature for contacting of 20℃ (i.e., room temperature which is known as 20℃) (paragraph [0028]).
In reference to claim 8, there is no mention of an autothermal system in Speth. In the absence of a teaching which requires an autothermal system, there would be no reason or guidance to have one. In this case, the prior art silence evidences the claim limitation. 
In reference to claim 9, Speth does not mention the mixed gas (A) having a water content therefore, it meets the requirements as recited in the claim. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723